Labatjve, J.
The defendants are sued as sureties on a promissory note, signed by one P. F. Herwig; Mrs. S. M. B, Kercheval, being a married woman, alone took this appeal. Her defence below, as web. as before this Court, is that she was not duly authorized by her husband to contract the obligation; that the authority given by her husband should be evidenced and established by as high kind of proof as required to establish the contract itself, and, in t^s ease, by the written assent of the husband.
This defendant and her husband stipulated, in their marriage contract, that there should be no community of acquests and gains between them, and they should remain separate in property. The husband was made a party in the suit for the purpose of authorizing his wife to defend herself, and being interrogated on facts and articles by plaintiff, with a view to prove by his answers that he had authorized his wife to sign the note as surety, refused and declined answering the ’ questions; the plaintiff moved the Court to order the interrogatories to be taken for confessed, which the Court refused to do, and plaintiff took a bill of exceptions to the decision of the Court. We are of opinion that the Court did not err. The husband could hot be a witness for or against his wife. C. C. Article 2260.
The plaintiff, among other questions, put the following to the said wife:
1. Was or not your husband present when you signed the note sued on?
2. Did you or not sign the same with his authority, consent and approval, etc. ?
These interrogatories, not being objected to, were both answered in the affirmative: Yes. On the trial of the case below, the interrogatories, ■together with the answers, were offered and received in evidence without any objection. Without passing upon the question of law, whether or not this authority could have been proven by parol or by interrogatories propounded to the wife, we are of opinion that the interrogatories having been propounded, answered, and offered and received in evidence, together with the affirmative answers, without any objection, we are bound to give them their full effect.
We are of opinion that our learned brother of the District Court has corretly decided this case.
The judgment is affirmed, with costs of appeal.